STATE OF MINNESOTA
                                                                            December 8, 2015

                                  IN SUPREME COURT                            O mlCEOF
                                                                          APPB.IAIECCIUt'liS
                                         A14-0889


In re Petition for Disciplinary Action against
Roland Jame~ Theiler, a Minnesota Attorney,
Registration No. 0 196101.


                                         ORDER

       The Director of the Office of Lawyers Professional Responsibility filed a petition

for disciplinary action, alleging that respondent Roland James Theiler committed the

following professional misconduct. He failed to communicate with clients; held out a

nonlawyer paralegal as a lawyer; failed to cooperate in disciplinary investigations; and

used a misleading law firm name. See Minn. R. Prof. Conduct 1.4(a)(3), 1.4(a)(4), 5.3(a),

5.3(b), 5.3(c)(2), 5.5(b), 7.l(a), 7.5, 8.l(b); Rule 25, Rules on Lawyers Professional

Responsibiliry (RLPR).

       On June 26, 2014, we suspended respondent pursuant to Rule 12(cXI), RLPR,

after he could not be found in the state and the Director was unable to personally serve

him with the petition for disciplinary a~tion. In re Theiler, 848 N.W.2d 236, 237 (Minn.

2014) (order). We provided that respondent had 1 year to file a motion to vacate the

suspension order and for leave to answer the petition for disciplinary action and that

failure to appear in this matter within 1 year would result in the allegations of the petition

for disciplinary action being deemed admitted. ld.




                                              1
        On July 31, 2015, we deemed the allegations in the petition admitted after

respondent failed to file a motion to vacate the suspension order. In re Theiler, No. A14-

0889, Order at 1-2 (Minn. filed July 31, 2015). We provided that respondent could file a

memorandum showing cause why the court should not discipline him. /d. at 2. We also

invited the parties to submit written proposals regarding the appropriate discipline to be

imposed. Id

        Respondent did not file a memorandum in response to the order to show cause.

He also did not file a written proposal regarding the appropriate discipline. The Director

asks the court to impose an indefinite suspension with the right to petition for

reinstatement after 90 days.

        Based upon all the files, records, and proceedings herein,

        IT IS HEREBY ORDERED THAT:

        1.      Respondent Roland James Theiler is indefinitely suspended from the

practice of law, with no right to petition for reinstatement until 90 days after the date of

the filing of this order.

        2.      Respondent shall comply with Rule 26, RLPR (requiring notice of

suspension to clients, opposing counsel, and tribunals), and shall pay $900 in costs

pursuant to Rule 24, RLPR.

        3.      Respondent may petition for reinstatement pursuant to Rule 18(a)-(d),

RLPR.        Reinstatement is conditioned on successful completion of the professional

responsibility portion of the state bar examination and satisfaction of continuing legal

education requirements pursuant to Rule 18(e), RLPR.


                                             2
Dated: December 8, 2015       BY THE COURT:




                              Dav aR. Stras
                              Associate Justice




                          3